NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       DEC 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 ROBERT L. THEEDE,                                No. 14-16708

                  Plaintiff-Appellant,            D.C. No. 2:13-cv-00903-NVW

   v.
                                                  MEMORANDUM*
 JACOBS, ANDERSON, POTTER, &
 CHAPLIN LLP; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                          Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Robert L. Theede appeals pro se from the district court’s summary judgment

in his action alleging federal and state law claims in connection with his eviction

from a commercial rental unit. We have jurisdiction under 28 U.S.C. § 1291. We


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Vasquez v. County of Los Angeles, 349 F.3d 634, 639 (9th Cir.

2004). We may affirm on any basis supported by the record. Henry v. Gill Indus.,

Inc., 983 F.2d 943, 950 (9th Cir. 1993). We affirm.

      The district court properly granted summary judgment on Theede’s 42

U.S.C. § 1983 unlawful search and seizure claim because Theede failed to raise a

genuine dispute of material fact as to whether defendants violated his constitutional

or statutory rights, or whether defendants acted under color of state law. See West

v. Atkins, 487 U.S. 42, 48 (1988) (“To state a claim under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws of the United

States, and must show that the alleged deprivation was committed by a person

acting under color of state law.”); Franklin v. Fox, 312 F.3d 423, 444-45 (9th Cir.

2002) (a private individual acts under color of state law only when there is

significant state involvement in the action).

      Summary judgment on Theede’s breach of contract claim was proper

because Theede failed to raise a genuine dispute of material fact as to whether

defendants breached the lease agreement. See Daniels v. Select Portfolio

Servicing, Inc., 201 Cal. Rptr. 3d 390, 412 (Ct. App. 2016) (setting forth elements

of breach of contract claim).

                                          2                                    14-16708
      Summary judgment on Theede’s misrepresentation and fraud claims was

proper because Theede failed to raise a genuine dispute of material fact as to

whether defendants made a misrepresentation with the intent to defraud or deceive

Theede. See Robinson Helicopter Co. v. Dana Corp., 102 P.3d 268, 274 (Cal.

2004) (setting forth elements of fraud claim).

      The district court properly granted summary judgment on Theede’s

intentional infliction of emotional distress claim because Theede failed to raise a

genuine dispute of material fact as to whether defendants’ alleged conduct

regarding his property was extreme and outrageous. See Hughes v. Pair, 209 P.3d

963, 976 (Cal. 2009) (setting forth elements of intentional infliction of emotional

distress claim).

      The district court did not abuse its discretion in denying Theede’s motion for

reconsideration because Theede failed to demonstrate any grounds for such

relief. See Casey v. Albertson’s Inc, 362 F.3d 1254, 1257, 1259-61 (9th Cir. 2004)

(setting forth standard of review and grounds for reconsideration under Rule

60(b)).

      We do not consider arguments or claims that were not presented to the

district court, or matters not specifically and distinctly raised and argued in the

                                           3                                     14-16708
opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Theede’s motions seeking a jury trial, filed on October 7, 2014 and July 28,

2015, are denied.

      AFFIRMED.




                                        4                                      14-16708